UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Foxby Corp. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a)The name of the issuer of the portfolio security; (b)The exchange ticker symbol of the portfolio security; (c)The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d)The shareholder meeting date; (e)A brief identification of the matter voted on; (f)Whether the matter was proposed by the issuer or by a security holder; (g)Whether the registrant cast its vote on the matter; (h)How the registrant cast its vote; and (i)Whether the registrant cast its vote for or against management. FOXBY CORP. AMAZON.COM, INC. Ticker:AMZNSecurity ID:023135106 Meeting Date: JUN 07, 2011Meeting Type: Annual Record Date:APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Alain Monie For For Management 6 Elect Director Jonathan J. Rubinstein For For Management 7 Elect Director Thomas O. Ryder For For Management 8 Elect Director Patricia Q. Stonesifer For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 11 Advisory Vote on Say on Pay Frequency Three Years One Year Management 12 Amend Bylaws Call Special Meetings Against For Shareholder 13 Report on Climate Change Against For Shareholder APPLE INC. Ticker:AAPLSecurity ID:037833100 Meeting Date: FEB 23, 2011Meeting Type: Annual Record Date:DEC 27, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect Director William V. Campbell For For Management Elect Director Millard S. Drexler For For Management Elect Director Albert A. Gore, Jr. For For Management Elect Director Steven P. Jobs For For Management Elect Director Andrea Jung For For Management Elect Director Arthur D. Levinson For For Management Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Succession Planning Against For Shareholder 6 Require a Majority Vote for the Election of Directors Against For Shareholder BERKSHIRE HATHAWAY INC. Ticker:BRK.BSecurity ID:084670702 Meeting Date: APR 30, 2011Meeting Type: Annual Record Date:MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Warren E. Buffett For For Management Elect Director Charles T. Munger For For Management Elect Director Howard G. Buffett For For Management Elect Director Stephen B. Burke For For Management Elect Director Susan L. Decker For For Management Elect Director William H. Gates III For For Management Elect Director David S. Gottesman For For Management Elect Director Charlotte Guyman For For Management Elect Director Donald R. Keough For For Management Elect Director Thomas S. Murphy For For Management Elect Director Ronald L. Olson For For Management Elect Director Walter Scott, Jr. For For Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 3 Advisory Vote on Say on Pay Frequency Three One Year Management 4 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder ETRUSCAN RESOURCES INC. Ticker:EETSecurity ID:29786L300 Meeting Date: AUG 19, 2010Meeting Type: Special Record Date:JUL 02, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Arrangement For For Management EXXON MOBIL CORPORATION Ticker:XOMSecurity ID:30231G102 Meeting Date: MAY 25, 2011Meeting Type: Annual Record Date:APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director M.J. Boskin For For Management Elect Director P. Brabeck-Letmathe For For Management Elect Director L.R. Faulkner For For Management Elect Director J.S. Fishman For For Management Elect Director K.C. Frazier For For Management Elect Director W.W. George For For Management Elect Director M.C. Nelson For For Management Elect Director S.J. Palmisano For For Management Elect Director S.S. Reinemund For For Management Elect Director R.W. Tillerson For For Management Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 4 Advisory Vote on Say on Pay Frequency Three Years One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Report on Political Contributions Against For Shareholder 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Against Against Shareholder 8 Adopt Policy on Human Right to Water Against Against Shareholder 9 Report on Environmental Impact of Oil Sands Operations in Canada Against For Shareholder 10 Report on Environmental Impacts of Natural Gas Fracturing Against For Shareholder 11 Report on Energy Technologies Development Against Against Shareholder 12 Adopt Quantitative GHG Goals for Products and Operations Against For Shareholder FRANKLIN RESOURCES, INC. Ticker:BENSecurity ID:354613101 Meeting Date: MAR 15, 2011Meeting Type: Annual Record Date:JAN 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Charles Crocker For For Management 3 Elect Director Joseph R. Hardiman For For Management 4 Elect Director Charles B. Johnson For For Management 5 Elect Director Gregory E. Johnson For For Management 6 Elect Director Rupert H. Johnson, Jr. For For Management 7 Elect Director Mark C. Pigott For For Management 8 Elect Director Chutta Ratnathicam For For Management 9 Elect Director Peter M. Sacerdote For For Management 10 Elect Director Laura Stein For For Management 11 Elect Director Anne M. Tatlock For Against Management 12 Elect Director Geoffrey Y. Yang For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency ThreeYears One Year Management GOOGLE INC. Ticker:GOOGSecurity ID:38259P508 Meeting Date: JUN 02, 2011Meeting Type: Annual Record Date:APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor Elect Director Larry Page For For Management Elect Director Sergey Brin For For Management Elect Director Eric E. Schmidt For For Management Elect Director L. John Doerr For For Management Elect Director John L. Hennessy For For Management Elect Director Ann Mather For For Management Elect Director Paul S. Otellini For For Management Elect Director K. Ram Shriram For For Management Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 5 Advisory Vote on Say on Pay Frequency Three Years One Year Management 6 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder 7 Reduce Supermajority Vote Requirement Against Against Shareholder 8 Report on Code of Conduct Compliance Against Against Shareholder MCDONALD'S CORPORATION Ticker:MCDSecurity ID:580135101 Meeting Date: MAY 19, 2011Meeting Type: Annual Record Date:MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director Richard H. Lenny For For Management 3 Elect Director Cary D. McMillan For For Management 4 Elect Director Sheila A. Penrose For For Management 5 Elect Director James A. Skinner For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Reduce Supermajority Vote Requirement for Transactions With Interested Shareholders For For Management 10 Reduce Supermajority Vote Requirement Relating to the Board of Directors For For Management 11 Reduce Supermajority Vote Requirement for Shareholder Action For For Management 12 Declassify the Board of Directors Against For Shareholder 13 Require Suppliers to Adopt CAK Against Against Shareholder 14 Report on Policy Responses to Children's Health Concerns and Fast Food Against Against Shareholder 15 Report on Beverage Container Environmental Strategy Against For Shareholder MICROSOFT CORPORATION Ticker:MSFTSecurity ID:594918104 Meeting Date: NOV 16, 2010Meeting Type: Annual Record Date:SEP 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Against Against Shareholder MORGAN STANLEY Ticker:MSSecurity ID:617446448 Meeting Date: MAY 18, 2011Meeting Type: Annual Record Date:MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director James H. Hance Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director John J. Mack For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Hutham S. Olayan For For Management 10 Elect Director James. W. Owens For For Management 11 Elect Director O. Griffith Sexton For For Management 12 Elect Director Masaaki Tanaka For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 17 Advisory Vote on Say on Pay Frequency One Year One Year Management PFIZER INC. Ticker:PFESecurity ID:717081103 Meeting Date: APR 28, 2011Meeting Type: Annual Record Date:MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director W. Don Cornwell For For Management 5 Elect Director Frances D. Fergusson For For Management 6 Elect Director William H. Gray III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 16 Advisory Vote on Say on Pay Frequency Two Years One Year Management 17 Publish Political Contributions Against Against Shareholder 18 Report on Public Policy Advocacy Process Against Against Shareholder 19 Adopt Policy to Restrain Pharmaceutical Price Increases Against Against Shareholder 20 Provide Right to Act by Written Consent Against For Shareholder 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 22 Report on Animal Testing and Plans for Reduction Against Against Shareholder RESEARCH IN MOTION LTD Ticker:RIMSecurity ID:760975102 Meeting Date: JUL 13, 2010Meeting Type: Annual Record Date:MAY 25, 2010 # Proposal Mgt Rec Vote Cast Sponsor Elect James L. Balsillie as Director For For Management Elect Mike Lazaridis as Director For For Management Elect James Estill as Director For For Management Elect David Kerr as Director For For Management Elect Roger Martin as Director For For Management Elect John Richardson as Director For For Management Elect Barbara Stymiest as Director For For Management Elect Antonio Viana-Baptista as Director For For Management Elect John Wetmore as Director For For Management 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration For For Management THE GOLDMAN SACHS GROUP, INC. Ticker:GSSecurity ID:38141G104 Meeting Date: MAY 06, 2011Meeting Type: Annual Record Date:MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director John H. Bryan For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director James A. Johnson For For Management 8 Elect Director Lois D. Juliber For For Management 9 Elect Director Lakshmi N. Mittal For For Management 10 Elect Director James J. Schiro For For Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Management 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management 14 Provide for Cumulative Voting Against For Shareholder 15 Amend Bylaws Call Special Meetings Against For Shareholder 16 Stock Retention/Holding Period Against For Shareholder 17 Review Executive Compensation Against Against Shareholder 18 Report on Climate Change Business Risks Against Against Shareholder 19 Report on Political Contributions Against Against Shareholder THE HOME DEPOT, INC. Ticker:HDSecurity ID:437076102 Meeting Date: JUN 02, 2011Meeting Type: Annual Record Date:APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent For For Management 15 Restore or Provide for Cumulative Voting Against For Shareholder 16 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 17 Prepare Employment Diversity Report Against For Shareholder 18 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Against Against Shareholder THE PROCTER & GAMBLE COMPANY Ticker:PGSecurity ID:742718109 Meeting Date: OCT 12, 2010Meeting Type: Annual Record Date:AUG 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Rajat K. Gupta For For Management 5 Elect Director Robert A. Mcdonald For For Management 6 Elect Director W. James Mcnerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Mary A. Wilderotter For For Management 9 Elect Director Patricia A. Woertz For For Management 10 Elect Director Ernesto Zedillo For For Management 11 Ratify Auditors For For Management 12 Provide for Cumulative Voting Against For Shareholder WAL-MART STORES, INC. Ticker:WMTSecurity ID:931142103 Meeting Date: JUN 03, 2011Meeting Type: Annual Record Date:APR 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Gregory B. Penner For For Management 9 Elect Director Steven S Reinemund For For Management 10 Elect Director H. Lee Scott, Jr. For For Management 11 Elect Director Arne M. Sorenson For For Management 12 Elect Director Jim C. Walton For For Management 13 Elect Director S. Robson Walton For For Management 14 Elect Director Christopher J. Williams For For Management 15 Elect Director Linda S. Wolf For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 18 Advisory Vote on Say on Pay Frequency One Year One Year Management 19 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Against For Shareholder 20 Report on Political Contributions Against For Shareholder 21 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 22 Require Suppliers to Produce Sustainability Reports Against Against Shareholder 23 Report on Climate Change Business Risks Against Against Shareholder WELLS FARGO & COMPANY Ticker:WFCSecurity ID:949746101 Meeting Date: MAY 03, 2011Meeting Type: Annual Record Date:MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Election Director John D. Baker II For For Management 2 Election Director John S. Chen For For Management 3 Election Director Lloyd H. Dean For For Management 4 Election Director Susan E. Engel For For Management 5 Election Director Enrique Hernandez, Jr. For For Management 6 Election Director Donald M. James For For Management 7 Election Director Mackey J. McDonald For For Management 8 Election Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Philip J. Quigley For Against Management 11 Elect Director Judith M. Runstad For For Management 12 Elect Director Stephen W. Sanger For For Management 13 Elect Director John G. Stumpf For For Management 14 Elect Director an G. Swenson For For Management 15 Advisory Vote to Ratify Named Executive Officers' Compensation For For Management 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Ratify Auditors For For Management 18 Amend Articles/Bylaws/Charter Call Special Meetings Against For Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Require Independent Board Chairman Against For Shareholder 21 Advisory Vote to Ratify Directors' Compensation Against Against Shareholder 22 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Against For Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Foxby Corp. By: /s/ Thomas B. Winmill Thomas B. Winmill, President Date: August 29, 2011
